Citation Nr: 1030878	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  10-25 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than February 11, 
2010, for the grant of service connection for mumps with right 
orchitis and atrophy of the right testicle, including on the 
basis of clear and unmistakable error (CUE) in April 1970 and 
February 1991 rating decisions.

2.  Entitlement to an effective date earlier than February 11, 
2010, for the grant of special monthly compensation based on loss 
of use of a creative organ, including on grounds of CUE in April 
1970 and February 1991 rating decisions.

3.  Entitlement to an initial compensable rating for mumps with 
right orchitis and atrophy of the right testicle.


REPRESENTATION

Appellant represented by:	Vaughn Simms, Agent


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1942 to 
November 1945.  

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2010 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi which granted 
service connection for mumps with right orchitis and atrophy of 
the right testicle, rated 0 percent, and granted special monthly 
compensation based on loss of use of a creative organ.  Both 
grants of entitlement were effective February 11, 2010, the date 
of receipt of the Veteran's petition to reopen his claims. 

In the Veteran's notice of disagreement (NOD), he asserted that 
he was entitled to an earlier effective date for both grants of 
entitlement, specifically alleging the RO committed clear and 
unmistakable error in April 1970 and February 1991 rating 
decisions previously denying these claims.

In July 2010, because of his age, the Board advanced the 
Veteran's appeal on the docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not appeal the April 1970 rating decision 
denial of his claims for service connection for mumps with right 
orchitis and atrophy of the right testicle, and special monthly 
compensation based on loss of use of a creative organ; nor did he 
appeal the February 1991 rating decision that continued the 
denial of those claims.  
2.  The April 1970 and February 1991 rating decisions denying the 
Veteran's claims for claims for mumps with right orchitis and 
atrophy of the right testicle, and special monthly compensation 
for loss of use of a creative organ are reasonable and there is 
no CUE to vitiate their finality.

3.  On February 11, 2010, the Veteran submitted a petition to 
reopen his claims for mumps with right orchitis and atrophy of 
the right testicle, and special monthly compensation based on 
loss of use of a creative organ.  There is no other, prior 
communication from the Veteran or his representative attempting 
to reopen either of those claims or requesting service connection 
for mumps with right orchitis and atrophy, right testicle, or 
special monthly compensation based on loss of use of a creative 
organ, or indicating such intent to file a claim or a belief of 
entitlement to these benefits subsequent to the previous final 
denial.  

4.  Although the competent medical evidence shows that the 
Veteran's right testicle is atrophied or absent, it does not show 
that his left testicle is atrophied or absent.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier than 
February 11, 2010, for the grant of service connection for 
residuals of mumps with right orchitis and atrophy of the right 
testicle, including on the basis of CUE.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 (2009).

2.  The criteria are not met for an effective date earlier than 
February 11, 2010, for the grant of special monthly compensation 
based on loss of use of a creative organ, including on the basis 
of CUE.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 
3.159, 3.157, 3.400 (2009).

3.  The criteria for a compensable rating for mumps with right 
orchitis and atrophy of the right testicle, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.20, 4.27, 4.115a, 4.115b, Diagnostic Codes 7523, 7524 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims file reveals compliance the notice and duty 
to assist provisions.  38 U.S.C.A. § 5100, et seq. (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Letters dated in April 2010 and May 2010 advised the 
Veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to assist 
him in obtaining and what information or evidence he was 
responsible for providing.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

An April 2010 letter also apprised the Veteran of the disability 
rating and effective date elements of his claims.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO 
issued that April 2010 notice letter prior to initially 
adjudicating the claims later that month, and there was no error 
due to the sequence of notice and adjudication.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board acknowledges the April 2010 letter addressing the 
Veteran's CUE claims is dated the same date as the April 2010 RO 
decision at issue.  However, the notice provisions do not apply 
to claims involving claimed CUE.  Livesay v. Principi, 15 Vet. 
App. 165 (2001); Baldwin v. Principi, 15 Vet. App. 302 (2001).

In cases where the claims arose in another context, such as the 
Veteran trying to establish his underlying entitlement to service 
connection and special monthly compensation, and the claims were 
subsequently granted and he has appealed downstream issues, the 
underlying claims have been substantiated and proven, thereby 
rendering notice no longer required because its intended purpose 
has been fulfilled.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2009); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a 
notice of disagreement has been filed, only the notice 
requirements for a rating decision and statement of the case 
described within 38 U.S.C. § 5104 and 38 U.S.C.A. § 7105 control 
as to the further communications, including as to what evidence 
is necessary to establish more favorable decisions with respect 
to downstream elements of the claims.  The Veteran has received 
all required notice concerning his claims.  Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

And as for the duty to assist, the RO obtained the Veteran's 
service medical records, service personnel records, and VA 
medical records, including the report of his relatively recent 
March 2010 VA examination, providing the information needed to 
properly rate the disability for the time period at issue.  38 
C.F.R. §§ 3.327, 4.2 (2009); Olsen v. Principi, 3 Vet. App. 480 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 
517 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As there 
is no other indication or allegation that relevant evidence 
remains outstanding, the Board finds the duty to assist has been 
met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).

Entitlement to an Effective Date Earlier than February 11, 2010 
for Service Connection for Mumps with Right Orchitis and Atrophy, 
Right Testicle, and Special Monthly Compensation Based on Loss of 
Use of a Creative Organ

An April 2010 rating decision granted service connection and 
assigned an initial 0 percent disability rating for mumps with 
right orchitis and atrophy of the right testicle, and awarded 
special monthly compensation for loss of use of a creative organ, 
effective February 11, 2010, the date of the Veteran's successful 
petition to reopen these claims.  He wants earlier effective 
dates for the grant of these benefits.  However, for the reasons 
and bases discussed below, there are no grounds for assigning 
effective dates earlier than February 11, 2010, for his awards.

The statutory guidelines for the determination of an effective 
date of an award of disability compensation are set forth in 38 
U.S.C.A. § 5110 (West 2002).  Except as otherwise provided, the 
effective date of an evaluation and award of compensation based 
on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400 (2009).  In cases involving direct 
service connection, the effective date will be the day following 
separation from active service or the date entitlement arose if 
the claim is received within one year after separation from 
service.  Otherwise, the effective date will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i) (2009).

A specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 
2002).  Any communication or action indicating an intent to apply 
for one or more VA benefits may be considered an informal claim.  
38 C.F.R. § 3.155 (2009).  An informal claim must identify the 
benefit sought.  An application is defined as a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2009); Rodriguez v. West, 189 F.3d. 1351 
(Fed. Cir. 1999).

The RO initially denied the Veteran's claims for mumps with right 
orchitis and atrophy of the right testicle, and loss of use of a 
creative organ in April 1970.  The Veteran did not appeal that 
decision.  In February 1991, the RO reopened the Veteran's claims 
for mumps with right orchitis and atrophy of the right testicle, 
and loss of use of a creative organ, but continued to deny these 
claims.  The Veteran also did not appeal that decision.  
Consequently, these decisions became final and binding on him 
based on the evidence of record at the time of each decision, in 
the absence of some exception to finality, such as a successful 
collateral attacking of that decision by showing it involved 
clear and unmistakable error.  38 U.S.C.A. §§ 7103, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.105(a), 20.200, 20.302, 20.1103 
(2009); Flash v. Brown, 8 Vet. App. 332 (1995).  

In order to successfully prove CUE, the Veteran must plead with 
specificity.  General allegations of error, such as in failing to 
properly weigh the evidence or mere disagreement with how the RO 
weighed the evidence, or even failure in the duty to assist, are 
insufficient.  Moreover, the error must be undebatable and of the 
sort that, had it not been made, would have manifestly changed 
the outcome of the decision.  Also, only the evidence and law 
existing at the time of the decision in question is to be 
considered in making this determination of whether there was CUE.  
Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 
Vet. App. 310 (1992); Eddy v. Brown, 9 Vet. App. 52 (1996); Fugo 
v. Brown, 6 Vet. App. 40 (1993); Crippen v. Brown, 9 Vet. App. 
412 (1996).

The Board finds that the Veteran has not proven CUE in with 
respect to either the April 1970 or February 1991 rating 
decision.  Essentially, he argues that because his service 
records show in-service treatment relating to mumps and right 
orchitis while on active duty, it was clear and unmistakable 
error to deny service connection for that condition and for 
special monthly compensation for loss of use of a creative organ.

In April 1970, the RO denied the Veteran's claims because 
although the Veteran was treated for mumps with orchitis in 
service, there was no evidence that he had any residual 
disability due to that condition.  The RO considered the fact 
that the Veteran had in-service treatment of that condition.  
Furthermore, a review of the evidence of record available at the 
time shows that the report of the Veteran's November 1945 
discharge examination shows the Veteran provided he had no 
significant disease, wounds, or injuries.  Upon examination, his 
genitourinary system was normal.  Thus, there was also no 
competent medical evidence of any current disability.  
Consequently, the Board finds the RO's decision to deny service 
connection did not contain CUE.  That is, in the absence of 
competent medical evidence indicating a current disability, there 
was a reasonable basis to deny the Veteran's claims, even though 
there was an in-service incurrence of relevant symptoms.  
Degmetich v. Brown, 8 Vet. App. 208 (1995) (compensation may only 
be awarded to an applicant who has disability existing on the 
date of application, not for past disability); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (service connection presupposes 
a current diagnosis of the condition claimed, to at least confirm 
the Veteran has it).

Between April 1970 and February 1991, the record was supplemented 
by VA treatment records including an October 1986 treatment 
record indicating the Veteran reported having had his right 
testicle removed while in service.  However, that is not 
competent medical evidence of a current condition.  LeShore v. 
Brown, 8 Vet. App. 406 (1995) (mere transcription of medical 
history does not transform the information into competent medical 
evidence merely because the transcriber happens to be a medical 
professional).  

The Veteran also submitted statements essentially providing his 
right testicle had been removed in service, thereby attempting to 
relate his current disability to his military service.  Although 
the Veteran, as a layman, is competent to provide evidence of 
things that he may observe, such as having relevant symptoms, he 
is not competent to provide evidence of matters requiring medical 
knowledge, including relating any current disability to his 
military service.  38 C.F.R. § 3.159(a)(2) (2009); 
Layno v. Brown, 6 Vet. App. 465 (1994); Routen v. Brown, 10 Vet. 
App. 183 (1997).  Moreover, even to the extent that his testimony 
is competent, ultimately, it must also be credible in order to 
have probative value.  Rucker v. Brown, 10 Vet. App. 67 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994) (competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the ultimate probative value of the 
evidence).  

The record was also supplemented by an August 1990 letter from a 
private physician, Dr. W.T., providing a diagnosis of post-
testicular removal.  While that letter is competent medical 
evidence indicating the Veteran may have had a testicle removed, 
it does not indicate when that procedure might have occurred.  
That is, while it suggests the Veteran is status post testicle 
removal, the statement is not sufficient to establish that status 
is related to the Veteran's military service.  Indeed, in 
February 1991, the RO denied the Veteran's claim because although 
Dr. W.T. had diagnosed the Veteran as post-testicular removal, 
there was no indication of any relevant surgical procedure in the 
Veteran's service medical records, and there was no competent 
medical evidence indicating any such testicular removal was 
related to the Veteran's military service.  The Board finds there 
was no CUE in the February 1991 decision.  Absent competent 
medical evidence of an etiological relationship between any 
current disability and the Veteran's military service, and 
because that diagnosis was provided decades after the military 
service with no intervening record of relevant medical treatment, 
there was a reasonable basis to deny these claims.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000) (direct service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some other 
manifestation of the disability during service.); Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy lapse of time 
between the incident in service and the initial manifestation of 
the claimed condition after service is a factor for consideration 
in deciding whether the current condition relates back 
to service).  

Thus, as the RO's decisions based on the available medical 
evidence were reasonable, the Board finds no CUE in either the 
April 1970 or the February 1991 rating decisions.  The facts did 
not compel a conclusion to which reasonable minds could not 
differ that the claims should have been granted at that time.  
Therefore, the Board finds that the April 1970 and February 1991 
rating decision that denied service connection and special 
monthly compensation were not clearly and unmistakably erroneous 
and thus an earlier effective date is not warranted on the basis 
of that theory of entitlement.

The RO granted service connection for mumps with right orchitis 
and atrophy of the right testicle and special monthly 
compensation based on loss of use of a creative organ in April 
2010, effective from February 11, 2010, the date of the Veteran's 
successful petition to reopen his claims.  The Board finds that 
there is no legal authority for assigning an earlier effective 
date with respect to either of these awards.

The effective date can be no earlier than February 11, 2010, 
since that is the date of receipt of the Veteran's petition to 
reopen previously denied claims.  38 U.S.C.A. § 5110 (West 2002).  
The Board has reviewed the record but finds there is no other, 
prior communication from the Veteran or his representative 
attempting to reopen either of these claims or requesting service 
connection for mumps with right orchitis and atrophy, right 
testicle, or special monthly compensation based on loss of use of 
a creative organ, or indicating such intent to file a claim or a 
belief of entitlement to these benefits dated after the final 
denial in February 1991 and prior to February 11, 2010.  While 
the Board is sympathetic to the Veteran's position, the law does 
not provide a basis upon which to assign earlier effective dates 
for entitlement to those benefits.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claims for 
effective dates earlier than February 11, 2010, for the grant of 
service connection for mumps with right orchitis and atrophy of 
the right testicle, and special monthly compensation based on 
loss of use of a creative organ.  Because the preponderance of 
the evidence is against the Veteran's claims, the claims are 
denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3 (2009).

Entitlement to an Initial Compensable Rating for Mumps 
with Right Orchitis and Atrophy, Right Testicle

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which is 
based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2009).

If two ratings are potentially applicable, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  
Reasonable doubt as to the degree of disability will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3 (2009).

If there is disagreement with the initial rating assigned 
following the grant of service connection, separate ratings can 
be assigned for separate periods of time based upon the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The rating 
may be staged to compensate for times since the effective date of 
the award when the disability may have been more severe than at 
others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2009).  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disabilities of the testes are rated based on atrophy under 
Diagnostic Code 7523 or removal under Diagnostic Code 7524.  
Diagnostic Code 7523 provides a noncompensable rating for 
complete atrophy of one testicle and a maximum 20 percent rating 
when there is complete atrophy in both testes.  Diagnostic Code 
7524 provides a 0 percent rating for removal of one testicle and 
a maximum 30 percent rating for removal of both testes.  38 
C.F.R. § 4.115b. (2009).

Here, the report of the Veteran's March 2010 VA examination and 
its addendum indicates the Veteran's right testicle is atrophied 
or absent, but does not indicate there was any such atrophy or 
absence of the left testicle.  A review of the Veteran's service, 
VA, and private treatment records do not indicate there is any 
atrophy or absence of the left testicle.  Therefore, the Board 
finds that although the competent medical evidence establishes 
the Veteran's right testicle is atrophied or absent, it does not 
establish that his left testicle is also atrophied or absent.  
Therefore, he is not entitled to a compensable rating and has not 
been during the period for which service connection has been 
established for the disability.  38 C.F.R. § 4.115b, Diagnostic 
Codes 7523, 7524 (2009).

Because the present appeal arises from an initial rating decision 
that established service connection and assigned an initial 
disability rating, it is not the present level of disability that 
is the only concern, rather the entire period since the effective 
date of the award is to be considered to ensure that 
consideration is given to the possibility of staging the rating - 
that is, assigning separate ratings for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Veteran, however, has not met the requirements for a 
compensable rating at any time since the effective date of his 
award, so the Board may not stage his rating.

Furthermore, there is nothing in the record to distinguish this 
case from the cases of numerous other Veterans who are subject to 
the schedular rating criteria for the same disability.  Thus, the 
Board finds that the 0 percent schedular rating adequately 
compensates the Veteran for the average impairment of earning 
capacity due to this service-connected disability.  He has not 
been hospitalized frequently for treatment of this condition nor 
is marked interference with employment shown.  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for the loss of working time 
from exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2009).  
Therefore, in the absence of factors suggesting that he might be 
entitled to a higher rating, the Board finds that the criteria 
are not met for submission of this case for consideration of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2009).  Bagwell v. Brown, 9 Vet. App. 237 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an effective date earlier than February 11, 2010, 
for the grant of service connection for mumps with right orchitis 
and atrophy of the right testicle, including on the basis of CUE, 
is denied.

Entitlement to an effective date earlier than February 11, 2010, 
for the grant of special monthly compensation based on loss of 
use of a creative organ, including on the basis of CUE, is 
denied.

Entitlement to an initial compensable rating for mumps with right 
orchitis and atrophy of the right testicle is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


